   Case 2:19-cv-00923-HCN Document 9 Filed 05/28/21 PageID.33 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

               GUY A. REAM,

                  Petitioner,                           MEMORANDUM DECISION AND
                                                            DISMISSAL ORDER
                        v.
                                                             Case No. 2:19-CV-923-HCN
             DIANNA GIBSON,
                                                                Howard C. Nielson, Jr.
                  Respondent.                                 United States District Judge




                                        BACKGROUND

       On November 15, 2019, Petitioner submitted a federal habeas-corpus petition with

motion to proceed in forma pauperis. See Dkt. No. 1. On November 26, 2019, Petitioner was

ordered to within thirty days file inmate-account statement. See Dkt. No. 2. And on December

12, 2019, Petitioner filed inmate-account statement. See Dkt. No. 3. On January 10, 2020, the

court granted in forma pauperis application and Petitioner filed Petition for Writ of Habeas

Corpus. See Dkt. Nos. 4–5. Petitioner subsequently filed supplemental pleading on January 27,

2020. See Dkt. No. 6.

       On February 25, 2021, the court ordered petitioner to within thirty days amend deficient

petition. See Dkt. No. 7. And on April 28, 2021, the court ordered Petitioner to, by May 11,

2021, file brief showing cause why petition should not be dismissed for failure to prosecute. See

Dkt. No. 8. Petitioner has not contacted the court in this case since he filed his supplemental

pleading on January 27, 2020 (about sixteen months ago).
   Case 2:19-cv-00923-HCN Document 9 Filed 05/28/21 PageID.34 Page 2 of 9




                                            ANALYSIS

       Federal Rule of Civil Procedure 41(b) allows involuntary dismissal of an action “[i]f the

[petitioner] fails to prosecute or to comply with . . . a court order.” Fed. R. Civ. P. 41(b). The

court may dismiss actions sua sponte for failure to prosecute. Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003) (“Although the language of Rule 41(b) requires that the [respondent]

file a motion to dismiss, the Rule has long been interpreted to permit courts to dismiss actions

sua sponte for a [petitioner’s] failure to prosecute or comply with . . . court orders.”); see also

Link v. Wabash R.R. Co., 370 U.S. 626, 630 (stating the court has inherent authority to clear

“calendar[] of cases that have remained dormant because of the inaction or dilatoriness of the

parties seeking relief”); Bills v. United States, 857 F.2d 1404, 1405 (10th Cir. 1988) (“Dismissal

for failure to prosecute is a recognized standard operating procedure in order to clear the

deadwood from the courts’ calendars where there has been prolonged and unexcused delay.”).

       In determining whether to dismiss this action, the court applies the factors from

Ehrenhaus v. Reynolds, 965 F.2d 916 (10th Cir. 1992)—i.e., “(1) the degree of actual prejudice

to [Respondent]”; (2) “the amount of interference with the judicial process”; (3) the litigant’s

culpability; (4) whether the noncomplying litigant was warned that dismissal was a likely

sanction; and (5) “the efficacy of lesser sanctions.” Id. at 921 (internal quotation marks omitted);

see also Davis v. Miller, 571 F.3d 1058, 1061 (10th Cir. 2009) (applying Ehrenhaus factors in

habeas case). Dismissal with prejudice is appropriate only when these factors overshadow the

judicial system’s strong preference to decide cases on the merits. DeBardeleben v. Quinlan, 937

F.2d 502, 504 (10th Cir. 1991). The Ehrenhaus factors are not “a rigid test; rather, they represent

criteria for the district court to consider [before] imposing dismissal as a sanction.” Ehrenhaus,

965 F.2d at 921; see also Lee v. Max Int’l, LLC, 638 F.3d 1318, 1323 (10th Cir. 2011) (“The




                                                  2
   Case 2:19-cv-00923-HCN Document 9 Filed 05/28/21 PageID.35 Page 3 of 9




Ehrenhaus factors are simply a non-exclusive list of sometimes-helpful ‘criteria’ or guide posts

the district court may wish to ‘consider’ in the exercise of what must always be a discretionary

function.”); Chavez v. City of Albuquerque, 402 F.3d 1039, 1044 (10th Cir. 2005) (describing

Ehrenhaus factors as “not exhaustive, nor . . . equiponderant”); Archibeque v. Atchison, Topeka

& Santa Fe Ry. Co., 70 F.3d 1172, 1174 (10th Cir. 1995) (“[D]etermining the correct sanction is

a fact specific inquiry that the district court is in the best position to make.”).

        Factor 1: Degree of actual prejudice to Respondent. Prejudice may be inferred from

delay, uncertainty, and rising attorney’s fees. Faircloth v. Hickenlooper, No. 18-1212, 2018 U.S.

App. LEXIS 36450, at *5 (10th Cir. Dec. 26, 2018) (unpublished); Jones v. Thompson, 996 F.2d

261, 264 (10th Cir. 1993); see also Auto-Owners Ins. Co. v. Summit Park Townhome Ass’n, 886

F.3d 852, 860 (10th Cir. 2018) (concluding substantial prejudice when plaintiff “sparked months

of litigation” and defendants “wasted eight months of litigation”); Riviera Drilling &

Exploration Co. v. Gunnison Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished)

(approving district court’s observation that “delay would ‘prolong for the defendants the

substantial uncertainty faced by all parties pending litigation’”) (citation omitted).

        Reviewing this case’s docket, the court concludes that Petitioner's neglect does not

overtly prejudice Respondent, except that, in general, passage of time can weaken evidentiary

support for a position. This factor weighs in favor of dismissal.

        Factor 2: Amount of interference with judicial process. In Jones, the Tenth Circuit

concluded that the plaintiff had significantly interfered with the judicial process when he did not

answer a show-cause order or join a telephone conference. Jones, 996 F.2d at 265. Though Jones

later argued that the district court could have abated the suit and revisited the status in three to

six months, the court noted that abeyance would have delayed the proceedings for the other




                                                    3
   Case 2:19-cv-00923-HCN Document 9 Filed 05/28/21 PageID.36 Page 4 of 9




parties and the court. Id. The court stated: “In similar circumstances, we have held that a district

court could find interference with the judicial process when the plaintiff ‘repeatedly ignore[s]

court orders and thereby hinder[s] the court’s management of its docket and its efforts to avoid

unnecessary burdens on the court and the opposing party.’” Id. (citation omitted).

       Meanwhile, in Villecco, the Tenth Circuit concluded that the plaintiff had “caused great

interference with the judicial process by failing to provide the court with a current mailing

address or an address that he regularly checked; respond to discovery requests; appear at his

deposition; list any fact witnesses or otherwise comply with the court’s Initial Pretrial Order, or

respond to the Defendants’ Motion to Dismiss.” Villeco v. Vail Resorts, Inc., 707 F. App’x 531,

533 (10th Cir. 2017); see also Banks v. Katzenmeyer, 680 F. App’x 721, 724 (10th Cir. 2017)

(unpublished) (“[H]e did not (1) respond to the order to show cause or (2) notify the court of his

change of address as required by the local rules, even though his past actions show he was aware

of the requirement.”); Taylor v. Safeway, Inc., 116 F. App’x 976, 977 (10th Cir. 2004)

(dismissing under Ehrenhaus when “judicial process essentially ground to a halt when [Plaintiff]

refused to respond to either the defendant[s’ filings] or the district court’s orders”); Killen v.

Reed & Carnick, No. 95-4196, 1997 U.S. App. LEXIS 430, at *4 (10th Cir. Jan. 9, 1997)

(unpublished) (“Plaintiff’s willful failure to comply with [court] orders flouted the court’s

authority and interfered with the judicial process.” (internal quotation marks & citation omitted)).

“[F]ailure to respond to court orders cannot be ignored.” Davis, 571 F.3d at 1062.

        Likewise here, the court concludes Petitioner’s failure to prosecute his case—i.e., not

complying with the court’s orders—necessarily interferes with effective administration of

justice. The issue here “is respect for the judicial process and the law.” See Cosby v. Meadors,

351 F.3d 1324, 1326–27 (10th Cir. 2003); Oliver, 2010 U.S. Dist. LEXIS 92836, at *6 (holding




                                                   4
   Case 2:19-cv-00923-HCN Document 9 Filed 05/28/21 PageID.37 Page 5 of 9




petitioner’s noncompliance with rules and order to show cause shows lack of respect for the

court, respondent, and judicial process, and concluding, if petitioner’s case were not dismissed,

the court’s merits review of petition would unnecessarily increase its workload and interfere with

justice administration). Petitioner’s failure to put himself in a position to comply with

court orders disrespects the court and the judicial process. His neglect has caused the court and

staff to spend unnecessary time and effort. The court’s frequent review of the docket and

preparation of orders to move this case along have increased the court’s workload and hijacked

its attention from other matters with parties who have met their obligations and deserve prompt

resolution of their issues. “This order is a perfect example, demonstrating the substantial time

and expense required to perform the legal research, analysis, and writing to craft this

document.” Lynn v. Roberts, No. 01-cv-3422-MLB, 2006 U.S. Dist. LEXIS 72562, at *7 (D.

Kan. Oct. 4, 2006).

       This factor weighs toward dismissal. See Kalkhorst, 2018 U.S. Dist. LEXIS 215598, at

*8–9; see also Estate of Strong v. City of Northglen, No. 1:17-cv-1276-WJM-SKC, 2018 U.S.

Dist. LEXIS 211095, at *10 (D. Colo. Dec. 14, 2018) (report & recommendation) (“It is hard to

fathom how failing to respond to orders of the federal district court would not interfere with the

judicial process.” (emphasis in original)).

       Factor 3: Litigant’s culpability. Evidence of culpability may be drawn from Petitioner’s

failure to provide an updated address (if one exists), to amend his petition as ordered, to show

cause why this action should not be dismissed for failure to prosecute, and the passage of time.

See Villecco, 707 F. App’x at 534 (10th Cir. 2017); see also Faircloth, 2018 U.S. App. 36450, at

*6 (finding culpability when plaintiff “had been solely responsible for his failure to update his

address, to respond to the show-cause order”); Stanko v. Davis, 335 F. App’x 744, 747 (10th Cir.




                                                  5
   Case 2:19-cv-00923-HCN Document 9 Filed 05/28/21 PageID.38 Page 6 of 9




2009) (unpublished) (“For at least seven months, Stanko failed to follow this order. The district

court ordered Stanko to show cause for this failure. Stanko made no effort to explain his failure

regarding those seven months.”); Theede v. U.S. Dep’t of Labor, 172 F.3d 1262, 1265 (10th Cir.

1999) (holding plaintiff responsible for inability to receive court filings based on not notifying

court of correct address).

       Earlier here, Petitioner showed ability to file a petition on his own and follow court

orders. See Dkt. Nos. 1–5. Still, about sixteen months have now passed since Petitioner’s last

filing. And Petitioner has neither responded to the order to amend his deficient petition, see Dkt.

No. 7, or order to show cause, see Dkt. No. 8, nor filed an address change. See Banks, 680 F.

App’x at 724; see also Oliver, 2010 U.S. Dist. LEXIS 92836, at *6–7 (“Applicant has, without

any reasonable excuse, ignored [his duty to update his address]. Applicant has also failed to

show cause why his case should not be dismissed or provide any justification for his failure to

prosecute his case. Although Applicant’s pleadings are construed liberally because he is

proceeding pro se, he is not excused from his obligations to follow the same rules of procedure

that govern other litigants. Therefore, the Court concludes that Applicant is culpable for his

failure to follow the Local Rules and failure to litigate his case.” (citation omitted)).

       This factor weighs in favor of dismissal.

       Factor 4: Whether court warned noncomplying litigant that dismissal was likely

sanction. In Faircloth, the court twice warned the plaintiff that failure to comply could result in

dismissal. Faircloth, 2018 U.S. App. 36450, at *7. On appeal, when the plaintiff argued he did

not get these warnings, the Tenth Circuit stated: “But he could have received the warnings had

he complied with the local rule requiring him to update his address. Because he did not, the

court’s only option was to mail documents to him at his last known address. These mailings




                                                   6
   Case 2:19-cv-00923-HCN Document 9 Filed 05/28/21 PageID.39 Page 7 of 9




constituted effective service [under Fed. R. Civ. P. 5(b)(2)(C)].” Id; see also O’Neil v. Burton

Grp., 559 F. App’x 719, 722 (10th Cir. 2014) (unpublished) (supporting dismissal with prejudice

for failure to appear especially after litigant had been warned repeatedly of consequences).

        Here, the court stated in its February 25, 2021 order that “[i]f Petitioner fails to timely

cure the above-noted deficiencies, as instructed here, this action will be dismissed without

further notice.” Dkt. No. 7 at 6. And, in its April 28, 2021, order, the court required Petitioner to

by May 11, 2021, show “cause why his petition should not be dismissed for failure to prosecute.”

Dkt. No. 8. There can be no mistaking the court’s intentions.

        Factor 5: Efficacy of lesser sanctions. Also in Faircloth, the district court had decided

that no lesser sanction than dismissal could be effective when “[t]he court had been unable to

receive a response from Mr. Faircloth and had no way of learning where Mr. Faircloth was or

when he would disclose his new address.” Faircloth, 2018 U.S. App. 36450, at *7–8. Due to this

uncertainty, “the court reasonably concluded that dismissal was necessary.” Id.

        Another case upheld dismissal when, “given [plaintiff’s] failure to communicate, to

respond to any notices or the Motion to Dismiss, or to comply with any deadlines, the [district]

court found no lesser sanction than dismissal would be effective.” Villecco, 707 F. App’x at 533.

The court noted that “[a] lesser sanction would be ineffective because a stay would not have a

‘real impact on [Plaintiff] in encouraging responsiveness.’” Id. at 535; see also O’Neil v. Burton

Grp., 559 F. App’x 719, 722 (10th Cir. 2014) (unpublished) (“[S]imply because lesser sanctions

were available does not mean that the court was obligated to apply them.”).

        In yet another appeal, the Tenth Circuit stated that though “dismissal should be imposed

only after careful exercise of judicial discretion,” it

        is an appropriate disposition against a party who disregards court orders and fails
        to proceed as required by court rules. . . . Dismissal of the [case] is a strong



                                                   7
   Case 2:19-cv-00923-HCN Document 9 Filed 05/28/21 PageID.40 Page 8 of 9




       sanction to be sure, but it is no trifling matter for [a party] to abuse our office by
       disappearing and failing to meet our deadlines. The federal courts are not a
       playground for the petulant or absent-minded; our rules and orders exist, in part,
       to ensure that the administration of justice occurs in a manner that most efficiently
       utilizes limited judicial resources.

United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 855, 856 (10th Cir. 2005).

       It is true that, for a pro se party, “the court should carefully assess whether it might . . .

impose some sanction other than dismissal, so that the party does not unknowingly lose its right

of access to the courts because of a technical violation.” Ehrenhaus, 965 F.2d at 920 n.3; see also

Callahan v. Commun. Graphics, Inc., 657 F. App’x 739, 743 (10th Cir. 2016) (unpublished)

(“‘The Court has been beyond lenient with Plaintiff throughout these proceedings based on his

pro se status.’”) (Citation omitted.)). On the other hand, “[m]onetary sanctions are meaningless

to a plaintiff who has been allowed to proceed in forma pauperis.” Smith v. McKune, 345 F.

App’x 317, 320 (10th Cir. 2009) (unpublished); cf. Riviera Drilling & Exploration Co. v.

Gunnison Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished) (“Because Riviera

had filed for bankruptcy, a financial sanction was out of the question.”).

       Again, dismissal is a drastic sanction, but the Tenth Circuit has “repeatedly upheld

dismissals in situations where the parties themselves neglected their cases or refused to obey

court orders.” Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992). Dismissal is warranted when

there is a persistent failure to prosecute the complaint. See Meade v. Grubbs, 841 F.2d 1512,

1518 n.6, 1521–22 (10th Cir. 1988).

       Applying these principles, the court concludes that no sanction less than dismissal would

be effective. First, though Petitioner is pro se, he is not excused of neglect. See Green, 969 F.2d

at 917. Second, Petitioner has ignored this case long enough that it is doubtful monetary or

evidentiary sanctions would be effective (even if such sanctions could be motivating for an




                                                   8
   Case 2:19-cv-00923-HCN Document 9 Filed 05/28/21 PageID.41 Page 9 of 9




indigent, pro se prisoner). Indeed, there is no way to even know whether Petitioner is aware of

orders at this point. “It is apparent that Plaintiff is no longer interested in and/or capable of

prosecuting his claims. Under these circumstances, no lesser sanction is warranted and dismissal

is the appropriate result.” Kalkhorst, 2018 U.S. Dist. LEXIS 215598, at *12–13; see also Oliver,

2010 U.S. Dist. LEXIS 92836, at *7–8 (“[B]ased upon Applicant’s unknown location, the Court

doubts that a monetary sanction would be practical or effective. Further, Applicant’s conduct

impacts both the judicial system and Respondent jointly, and considering that Applicant has

essentially neglected his case, the Court finds that no lesser sanction would be effective.”).

                                           CONCLUSION

        Having comprehensively analyzed the Ehrenhaus factors against the timeline and

 Petitioner’s lack of responsiveness, the court concludes that dismissal is appropriate.

        IT IS THEREFORE ORDERED that the petition is DISMISSED with prejudice.

                                           *       *       *

        IT IS SO ORDERED.

                                                DATED this 28th day of December, 2021.

                                                BY THE COURT:



                                                Howard C. Nielson, Jr.
                                                United States District Judge




                                                   9
